                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

  ADRIAN GRIFFEE,                             §
                                              §
           Plaintiff,                         §
                                              §
  v.                                          §    3:18-CV-1026-M-BT
                                              §
  BLAKE M. OWENS, et al.,                     §
                                              §
           Defendants.                        §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE
         The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated November 21, 2018. The Court has

made a de novo review of those portions of the proposed Findings, Conclusions, and

Recommendation to which objections were made. The objections are overruled. Accordingly, the

Court accepts the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.

         IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand (ECF No. 9) is

GRANTED, and that the case is REMANDED to the state court from which it was removed.

         SO ORDERED, this 17th day of December, 2018.




                                             -1-
